1
2
3
4
5
6
7
                       UNITED STATES DISTRICT COURT
8
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL GRECCO PRODUCTIONS, Case No.: CV 19-6598-DMG (MRWx)
12   INC. d/b/a MICHAEL GRECCO
     PHOTOGRAPHY, INC.,
13                               ORDER DISMISSING ACTION WITH
14                 Plaintiff,    PREJUDICE [26]

15           v.
16
     WARNER BROS. ENTERTAINMENT,
17   INC.,
18
                  Defendant.
19
20
21
22
23
24
25
26
27
28
 1         Pursuant to the parties’ “Stipulation for Dismissal of Action with Prejudice,”
 2   and good cause appearing therefor, the Court hereby ORDERS as follows:
 3         1.     Plaintiff’s entire action, as captioned above, including all causes of
 4   action asserted in any of the pleadings, is hereby dismissed, in its entirety, with
 5   prejudice; and
 6         2.     All parties shall bear their own attorneys’ fees and costs.
 7         IT IS SO ORDERED.
 8

 9   DATED: January 7, 2020                  ____________________________________
10                                                     DOLLY M. GEE
                                              UNITED STATES DISTRICT COURT
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              1
